Citation Nr: 1027647	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for spina bifida, first sacral 
segment, with chronic lumbosacral and sacro-iliac strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1970.  His 
awards include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran provided testimony at an April 2010 hearing before 
the undersigned.  A transcript of the proceeding is associated 
with the claims folder.

The issue of entitlement to service connection for spina bifida, 
first sacral segment, with chronic lumbosacral and sacro-iliac 
strain is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final July 1970 rating decision, the RO denied a claim 
of entitlement to service connection for a back condition and 
properly notified the Veteran.  He did not perfect an appeal as 
to the decision.    

2.  The evidence associated with the claims file subsequent to 
the July 1970 rating decision relates to an unestablished fact, 
is not cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1970 rating decision which denied the Veteran's 
claim of entitlement to service connection for a back condition 
is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).


2.  The evidence received subsequent to the July 1970 rating 
decision is new and material and the requirements to reopen the 
claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

In a July 1970 rating decision, the RO denied service connection 
for a back condition (diagnosed as spina bifida, first sacral 
segment, with chronic lumbosacral and sacro-iliac strain), 
because the Veteran's in-service symptoms were acute 
manifestations of his pre-service back problem, with no increase 
in basic pathology.  The Veteran did not perfect an appeal; the 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  In July 2008, he submitted a claim to reopen.

As a general rule, a claim may be reopened and reviewed if "new 
and material" evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and "material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened, and VA may then 
evaluate the merits of the claim on the basis of all evidence of 
record. 

Evidence associated with the claims file at the time of the July 
1970 rating decision included pre-service treatment records dated 
in February 1968 and June 1968 from Dr. E.W., which demonstrate 
that Dr. E.W. treated the Veteran for an unstable low back with 
passable degenerated fifth lumbar intervertebral disc syndrome, 
spina bifida occulta and a sacroiliac sprain.  The Veteran's 
January 1968 pre-induction physical examination noted that the 
Veteran's backache began while he was wrestling.  An orthopedic 
consult found no back pathology and the Veteran's condition was 
characterized as "N[ot] C[onsidered] D[isabling.]  No back 
defect was diagnosed on enlistment.  

Service treatment records demonstrate the Veteran was put on 
profile for his back in May 1969, and again in August 1969, for 
recurrent back pain radiating to upper left leg with numbness.  A 
February 1970 physical profile shows the Veteran had scoliosis, 
L5-S1 narrowing with possible herniation, and spina bifida 
occulta.  The Veteran's April 1970 separation physical 
examination was negative for complaints, treatment, or a 
diagnosis of a back condition or injury.  

The report of a June 1970 VA examination included the Veteran's 
report of back "trouble" at least one year prior to service and 
his complaint that his back was aggravated by service.  The 
examiner gave a diagnosis of spina bifida, first sacral segment, 
but did not provide an opinion as to etiology of aggravation.   

Upon review of the record, the Board finds that the evidence 
received since the last final July 1970 rating decision is new 
and material.  Post-service VA outpatient treatment records dated 
from October 2006 to June 2009 demonstrate that the Veteran 
sought treatment for chronic back pain.  Private treatment 
records dated in March 2009 to the present include that the 
Veteran's reported a history of 20 plus years of back problems.  
A March 2009 record notes the Veteran may have degenerative disc 
disease due to his history of spina bifida; and a May 2009 record 
provides a current diagnosis of scoliosis and advanced 
degenerative disc changes at L4-L5 and moderate changes at L5-S1.  


Moreover, during the April 2010 hearing before the Board, the 
Veteran testified that he hurt his back prior to service, and he 
injured his back during service while in infantry school.  He 
stated that he was not treated and told to wait until he reached 
the next station to be treated.  He further testified that when 
he separated from service, his back was in worse condition than 
when he entered service.  

In a May 2010 letter, Dr. A.K., the Veteran's private physician, 
submitted an opinion letter indicating that the Veteran's problem 
of scoliosis would put stress on the remaining structures of the 
spine, and knowing that his activities during training and combat 
would have included carrying a heavy pack, running, crawling, 
marching, and other vigorous activities, it is within reasonable 
medical certainty that his underlying problem of scoliosis 
leading to degenerative disc disease, facet arthritis, and his 
chronic lumbar strain would be related to his service.  

These post-service medical treatment records, the Veteran's 
testimony, and the May 2010 private medical opinion were not of 
record at the time of the July 1970 rating decision, and on a 
whole, raise a reasonable possibility of substantiating the 
claim, as the newly submitted evidence relates to an 
unestablished fact; that is, that the Veteran's pre-existing back 
condition was permanently aggravated by his service.  Therefore, 
the claim is reopened.  38 U.S.C.A. § 5108.

The Board notes that the duty to notify and assist with regard to 
the issue of whether new and material evidence has been received 
for the claim has been met to the extent necessary to reopen the 
claim, such that any deficiency in this regard is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for spina bifida, first sacral segment, with 
chronic lumbosacral and sacro-iliac strain is reopened; the 
appeal is granted to this extent only.


REMAND

The Veteran contends that his pre-existing back condition was 
permanently aggravated by his service.  

A diagnosis of an unstable low back with degenerated fifth lumbar 
intervertebral disc syndrome, spina bifida occulta, and a 
sacroiliac sprain was noted in February 1968 by the Veteran's 
private physician.  Although the Veteran's January 1968 pre-
induction examination noted that his backache began prior to 
service, an orthopedic consult found no back pathology present.  
There was no pertinent defect or diagnosis noted on the 
enlistment examination.  

A veteran will be presumed to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden falls 
on the government to rebut the presumption of soundness.  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service. Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

Service treatment records show that the Veteran was put on 
profile for his back in May 1969 and in August 1969 for recurrent 
back pain radiating to upper left leg with numbness.  A February 
1970 physical profile showed the Veteran has scoliosis, L5-S1 
narrowing with possible herniation, and spina bifida occulta.  
The report of an April 1970 separation examination noted no 
defects or diagnoses related to the back.  In the related Report 
of Medical History, the Veteran checked "no" as to whether he 
had or had ever had back trouble.  

In a May 2010 letter, Dr. A.K., opined that the Veteran's problem 
of scoliosis would put stress on the remaining structures of the 
spine, and knowing that his activities during training and combat 
would have included carrying a heavy pack, running, crawling, 
marching, and other vigorous activities, it is within reasonable 
medical certainty that his underlying problem of scoliosis 
leading to degenerative disc disease, facet arthritis, and his 
chronic lumbar strain would be related to his service. 

Given the Veteran's pre-service complaints, the service treatment 
records and the letter from Dr. A.K., a medical opinion based on 
a review of the entire record is necessary to decide this claim.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of his back 
condition.  The claims file must be made 
available to the examiner in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished and 
all clinical findings should be reported in 
detail.  

Based on the examination and review of the 
record, the examiner should address the 
following:

(a) Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
back disorder that existed prior to his entry 
onto active duty?

(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting back disorder was not 
aggravated by service or that any increase in 
disability was due to the natural progression 
of the disease?

Please identify any such evidence with 
specificity.

(c) If the answer to either (a) or (b) is no, 
is it at least as likely as not that the 
Veteran's back disorder had its onset in 
service?

A complete rationale should be provided for 
any opinion expressed.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


